      Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 1 of 20



BRENDAN MCCARTHY
Assistant U.S. Attorney
U.S. Attorney’s Office
James F. Battin U.S. Courthouse
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Phone:      (406) 657-6101
FAX:        (406) 657-6989
Email:      brendan.mccarthy@usdoj.gov


ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

                                            CR 08-24-BU-CCL
  UNITED STATES OF AMERICA,
                                            UNITED STATES’ RESPONSE TO
              Plaintiff,                    DEFENDANT’S SECOND
                                            MOTION FOR COMPASSIONATE
       vs.                                  RELEASE

  CHARLES BERNARD PARKE,

              Defendant.



      Defendant Charles Bernard Parke has filed a second motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). Parke is currently serving

a 262-month sentence for possession of methamphetamine with intent to distribute.

Defendant’s motion should be denied because: (1) he has not provided

“extraordinary and compelling” reasons justifying release; (2) he remains a danger

                                        1
       Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 2 of 20



to the community; and (3) his release would not be justified under the 18 U.S.C. §

3553(a) factors.

                                INTRODUCTION

       I.     Bureau of Prisons’ Vaccination Plan

       At the outset, it should be noted that the Bureau of Prisons (BOP) has

already begun administering vaccines to inmates. The BOP’s vaccination plan is

available here: https://www.bop.gov/resources/pdfs/2021_covid19_vaccine.pdf.

       Additionally, the BOP webpage displays the total number of vaccine doses

distributed and administered to inmates across the country. See,

https://www.bop.gov/coronavirus/. The website includes statistics on the number

of “full staff inoculations completed 1” and “full inmate inoculations completed”

for each facility that has received allocations of the vaccine. Id. The website

indicates that 132 inmates and 130 staff members at FCI Terminal Island have

been fully inoculated to date. https://www.bop.gov/coronavirus/, (last visited

March 15, 2021). As more shipments are received, BOP will continue to offer the

vaccine to additional facilities and to additional staff members and inmates at those

facilities. Id.




1
 ‘Fully inoculated’ means the inmate or staff member has received both doses of
the vaccine.
                                          2
       Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 3 of 20



       Since BOP has started distributing vaccines to inmates, district courts have

now begun denying relief to inmates who have received either the first dose of the

vaccine or who have been fully vaccinated. See, United States v. Smith, 2021 WL

364636, at *2 (E.D. Mich. Feb. 3, 2021) (relief denied where defendant’s full

vaccination against COVID-19 precludes the argument that his susceptibility to the

disease is ‘extraordinary and compelling’ for purposes of § 3582(c)(1)(A)) and

United States v. Beltran, 2021 WL 398491, at *3 (S.D. Tex. Feb. 1, 2021) (relief

denied in light of administration of first dose of the Pfizer vaccine).

       Accordingly, the United States asserts that should the defendant be fully

vaccinated while this motion is pending, then he will no longer be able to establish

an “extraordinary and compelling” reason for release based on concern about

COVID-19 infection.

       II.   Defendant’s Offense and Sentence

       On October 23, 2008, the defendant was found by Butte Silver Bow Law

Enforcement to be in possession of 347.8 grams of methamphetamine. PSR ¶14.

Following his arrest, police interviewed five witnesses who said they had received

methamphetamine from the defendant during the preceding days and weeks. PSR

¶15.

       The PSR prepared prior to sentencing showed that the defendant has an

extensive criminal history. At age 18, he was convicted of felony burglary in Butte


                                           3
       Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 4 of 20



in 1988. PSR ¶32. He was then convicted of two felony counts of criminal sale of

dangerous drugs in Butte in 1989 and sentenced to Montana State Prison for five

years with two years suspended. PSR ¶33. In 1994, he was convicted of

possession of a controlled substance with intent to deliver (methamphetamine) in

Coeur D’Alene, Idaho and was sentenced to at least two years in prison. PSR ¶34.

Next, in 2003, he was convicted of two counts of criminal possession of dangerous

drugs with intent to deliver and was sentenced to Montana State Prison for ten

years with five years suspended. PSR ¶35.

      Based on his criminal convictions, his criminal history category in the PSR

was initially IV. PSR ¶38. However, since he had two prior convictions for

controlled substances offenses, he qualified as a career criminal under USSG §

4B1.1 and his criminal history category became a level VI. PSR ¶38,39. With a

total offense level of 34 and criminal history category of VI, the defendant’s

guidelines range was 262 to 327 months. PSR ¶75.

      In October 2009, the Court sentenced the defendant to 262 months, which

was at the low-end of the guidelines range.

      In April 2020, the defendant filed his first motion for compassionate release.

Doc. 132. The Court denied the motion because the defendant failed to exhaust his

administrative remedies. Doc. 136 at 6.

      III.   Defendant’s Medical Records


                                          4
         Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 5 of 20



         The United States has obtained defendant’s medical records from the Bureau

of Prisons. Exhibits 1 and 2. According to the records, the defendant’s medical

history includes a heart valve transplant and he has been diagnosed with

hypertension, gastro-esophageal reflux disease, and gout. Ex. 2 at 7. The

defendant has been prescribed warfarin, but the records show that he has been non-

compliant with taking it. Ex. 1 at 19-20, 26. The records also state that the

defendant’s hypertension is “under control but at times [he] does not take

medication and sometimes eats too much salt from commissary and friends.” Ex. 1

at 55.

   IV.         Defendant’s Motion for Compassionate Release

         In his motion, the defendant provided proof that he filed a request for release

with the warden at his facility, and the warden denied his request on August 12,

2020. Doc. 137.1. The warden found that the defendant could independently carry

on activities of daily living and provide self-care. Id.

         As to the substantive issues, the defendant argues that he should be released

early from his sentence because he is 53 years-old and has the following medical

conditions: two prior open-heart surgeries, mechanical valve replacement, lung and

immune deficiency, prediabetic, deteriorating discs in back, gout, obesity, and

previously broke his ankles and left knee while fighting forest fires years ago.

Doc. 137 at 2. A week after filing his motion, the defendant also filed a


                                            5
         Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 6 of 20



supplement where he requested that the Court appoint an attorney to represent him.

Doc. 138.

   V.         Incarceration and Projected Release Date

        Defendant is currently located at FCI Terminal Island in California. See

BOP Inmate Finder, https://www.bop.gov/inmateloc/ (last visited March 12, 2021).

His projected release date, according to the BOP website, is August 16, 2027. Id.

        Additionally, the BOP website indicates that there are currently zero inmates

and five staff members at FCI Terminal Island who have tested positive for

COVID-19 and 510 inmates or 42 staff members who have recovered. See

https://www.bop.gov/coronavirus/index.jsp (last visited March 12, 2021).

   VI.        Bureau of Prisons’ Response to COVID-19

        BOP has taken aggressive steps to protect inmates’ health and to keep

COVID-19 outside of its facilities. “[M]aintaining safety and security of BOP

institutions is [the BOP’s] highest priority.” BOP, Updates to BOP COVID-19

Action Plan: Inmate Movement (March 19, 2020), available at

https://www.bop.gov/resources/news/20200319_covid19_update.jsp. Indeed, the

BOP has longstanding procedures for managing the threat of infectious disease—

including protocols relevant to a variety of potential infections. See, e.g., BOP

Program Statement No. 6190.04, Infectious Disease Management (June 3, 2014),

available at https://www.bop.gov/policy/progstat/6190_004.pdf. Tellingly, the


                                          6
         Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 7 of 20



BOP has had a detailed “Pandemic Influenza Plan” in place since 2012. See BOP

Health Services Division, Pandemic Influenza Plan (October 2012), available at

https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf.

      The BOP began planning for COVID-19 in January 2020, when it began

developing policies in consultation with the Centers for Disease Control. See

BOP, COVID-19 Action Plan: Agency-Wide Modified Operations (March 13,

2020) (“BOP Action Plan”), available at

https://www.bop.gov/resources/news/20200313_covid-19.jsp; see generally BOP,

COVID-19 Coronavirus (updated regularly), available at

https://www.bop.gov/coronavirus/index.jsp. Subsequently, in mid-March, the

BOP implemented an action plan to “mitigate the spread of COVID-19” in prisons

for the protection of both inmates and staff. See BOP Action Plan, supra. In

addition, BOP facilities have medical care available to all inmates.

   VI.        Administrative Options Available to Inmates
      Inmates with COVID-19-based concerns have a variety of administrative

options they can pursue through the BOP itself. Although not reviewable by

courts, these options include far more flexible remedies than permanent reduction

of a sentence under 18 U.S.C. § 3582(c)(2). See generally 18 U.S.C. § 3621(b)

(precluding judicial review of BOP placement decisions); Reeb v. Thomas, 636




                                          7
       Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 8 of 20



F.3d 1224, 1226-28 (9th Cir. 2011) (courts lack jurisdiction to review BOP’s

placement decisions under 18 U.S.C. §§ 3621-24).

      First, the BOP can place eligible inmates in home confinement. See

generally 18 U.S.C. § 3624(c)(2). The recently enacted CARES Act, which

Congress passed to address the COVID-19 crisis, will substantially increase BOP’s

statutory authority to do so. See Coronavirus Aid, Relief, and Economic Security

Act (“CARES Act”), Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516

(March 27, 2020) (allowing BOP to “lengthen the maximum amount of time the

Director is authorized to place a prisoner in home confinement” under 18 U.S.C. §

3624(c)(2)). The Attorney General has ordered the BOP to exercise its home-

confinement authority broadly to protect “the people in [their] custody,” taking

into consideration prisoners’ age, vulnerability to COVID-19, and other factors.

See Attorney General, Memorandum for Director of Bureau of Prisons Re:

Prioritization of Home Confinement as Appropriate in Response to COVID-19

Pandemic (March 26, 2020), available at

https://www.justice.gov/file/1262731/download.

      Second, BOP has authority to grant an inmate a temporary furlough from

custody under 18 U.S.C. § 3622, for “obtaining medical treatment not otherwise

available” or “any other significant activity consistent with the public interest.”

See BOP Program Statement No. 5280.09, Inmate Furloughs (January 20, 2011),


                                           8
       Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 9 of 20



available at https://www.bop.gov/policy/progstat/5280_009.pdf. Certain COVID-

19-related conditions would potentially satisfy the BOP’s requirements for such a

furlough.

      Third, under 18 U.S.C. § 3582(c)(1)(A)—which, unlike BOP’s placement

decisions, allows for judicial review—the BOP has initial authority to assess

inmates’ applications for compassionate release. The BOP has detailed regulations

setting forth relevant procedures and considerations. See BOP Program Statement

No. 5050.50, Compassionate Release/Reduction in Sentence: Procedures for

Implementation of 18 U.S.C. §§ 3582 and 4205(g) (January 17, 2019), available at

https://www.bop.gov/policy/progstat/5050_050_EN.pdf.

                                  ARGUMENT

      The compassionate release statute, 18 U.S.C. § 3582(c), as amended by the

First Step Act on December 21, 2018, provides in pertinent part:

      (c) Modification of an Imposed Term of Imprisonment.—The court may not
      modify a term of imprisonment once it has been imposed except that—

      (1) in any case—

      (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
      motion of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30 days from the receipt of
      such a request by the warden of the defendant’s facility, whichever is earlier,
      may reduce the term of imprisonment (and may impose a term of probation
      or supervised release with or without conditions that does not exceed the
      unserved portion of the original term of imprisonment), after considering the


                                         9
      Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 10 of 20



      factors set forth in section 3553(a) to the extent that they are applicable, if it
      finds that—

      (i) extraordinary and compelling reasons warrant such a reduction . . .

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission . . . .

      To begin with, the exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) is a

non-jurisidictional, mandatory claim processing rule that must be enforced when

invoked by the government. See, United States v. Franco, 973 F.3d 465, 468 (5th

Cir. 2020).

      Further, the applicable policy statement appears at U.S.S.G. §1B1.13 and it

provides that the district court may grant release if “extraordinary and compelling

circumstances” exist, “after considering the factors set forth in 18 U.S.C.

§ 3553(a), to the extent that they are applicable,” and the court determines that “the

defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).”

      Critically, in application note 1 to the policy statement, the Commission

identifies the “extraordinary and compelling reasons” that may justify

compassionate release. The note provides as follows:

      1. Extraordinary and Compelling Reasons.—Provided the defendant meets
      the requirements of subdivision (2) [regarding absence of danger to the
      community], extraordinary and compelling reasons exist under any of the
      circumstances set forth below:

      (A)     Medical Condition of the Defendant.—
                                          10
Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 11 of 20




      (i)    The defendant is suffering from a terminal illness (i.e., a serious
             and advanced illness with an end of life trajectory). A specific
             prognosis of life expectancy (i.e., a probability of death within a
             specific time period) is not required. Examples include
             metastatic solid-tumor cancer, amyotrophic lateral sclerosis
             (ALS), end-stage organ disease, and advanced dementia.

      (ii)   The defendant is—

             (I)    suffering from a serious physical or medical condition,

             (II)   suffering from a serious functional or cognitive
                    impairment, or

             (III) experiencing deteriorating physical or mental health
                   because of the aging process,

             that substantially diminishes the ability of the defendant to
             provide self-care within the environment of a correctional
             facility and from which he or she is not expected to recover.

(B)   Age of the Defendant.—The defendant (i) is at least 65 years old;
      (ii) is experiencing a serious deterioration in physical or mental health
      because of the aging process; and (iii) has served at least 10 years or
      75 percent of his or her term of imprisonment, whichever is less.

(C)   Family Circumstances.—

      (i)    The death or incapacitation of the caregiver of the defendant’s
             minor child or minor children.

      (ii)   The incapacitation of the defendant’s spouse or registered
             partner when the defendant would be the only available
             caregiver for the spouse or registered partner.

(D)   Other Reasons.—As determined by the Director of the Bureau of
      Prisons, there exists in the defendant’s case an extraordinary and
      compelling reason other than, or in combination with, the reasons
      described in subdivisions (A) through (C).
                                   11
      Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 12 of 20




For its part, consistent with note 1(D), BOP promulgated Program Statement

5050.50, available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf,

amended effective January 17, 2019, to set forth its evaluation criteria.

      In general, the defendant has the burden to show circumstances meeting the

test for compassionate release. United States v. Heromin, 2019 WL 2411311, at *2

(M.D. Fla. June 7, 2019). As the terminology in the statute makes clear,

compassionate release is “rare” and “extraordinary.” United States v. Willis, 2019

WL 2403192, at *3 (D.N.M. June 7, 2019) (citations omitted).

      I.     Exhaustion of administrative remedies.

      The United States acknowledges that the defendant did exhaust his

administrative remedies prior to filing his motion for compassionate release. As

stated, his request for compassionate release was denied by the warden at his

facility on August 12, 2021. Doc. 137.1.

      II.    Reduction of defendant’s sentence is not warranted.

             A.    Defendant’s medical conditions do not qualify as an
                   “extraordinary or compelling” reason under the statute.

      The CDC has identified two categories of medical risk factors affecting the

likelihood of severe outcomes from COVID-19. See,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html. The CDC website lists one category of medical


                                         12
      Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 13 of 20



conditions where individuals are at an increased risk of severe illness due to

COVID-19 and another category of medical conditions where individuals might be

at an increased risk of illness due to COVID-19. Id. However, as to the second

category, the CDC website cautions that COVID-19 is a new disease and currently

there is limited information about the impact of many underlying medical

conditions on the risk for severe illness from COVID-19. Id.

      Here, the only medical condition listed by the defendant that would fit

within either of the two categories is hypertension.2 The other conditions that he

lists – such as two prior open-heart surgeries, mechanical valve replacement, lung

and immune deficiency, prediabetes, deteriorating discs in back, gout, and

previously broken ankles and knee – do not fall under either of the CDC risk factor

categories. The defendant also states that he is suffering from obesity, but there is

not any indication in the medical records that he has a body mass index above 30

kg. Further, hypertension is only listed in the second category of risk factors under

the CDC guidelines, which applies to conditions that might create a higher risk of

severe illness. Accordingly, since the defendant’s medical condition(s) only fall




2
 The CDC guidelines do list solid organ transplant in the first categories of
conditions that will cause severe illness due to COVID-19. The defendant states in
his motion that he has previously had open-heart surgeries, but that would not
appear to qualify as a solid organ transplant.
                                         13
      Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 14 of 20



within the second category, the United States asserts that he cannot meet the

“extraordinary and compelling” standard for release.

      Courts have also denied relief where hypertension is the only medical

condition that falls under the CDC risk factors. See, United States v. Elias, 984

F.3d 516, 521 (6th Cir. 2021) (the court did not abuse its discretion in denying

relief because the CDC did not classify hypertension as a risk factor); United States

v. Barrett, 2021 WL 225799 (7th Cir. Jan. 22, 2021) (the district court did not

abuse its discretion in concluding that hypertension and MS were not conditions

placing the defendant at risk); and United States v. Harris, 2021 WL 745262, at *3

(11th Cir. Feb. 26, 2021) (the district court did not abuse its discretion in denying

relief where the defendant presented hypertension, which is classified by the CDC

as only possibly presenting a risk). Similarly, this Court should also deny the

defendant’s motion where hypertension is the only medical condition that would

fall under the CDC risk factors.

             B.     Defendant remains a danger to the community.

      This Court may not reduce a defendant’s sentence unless it finds that “the

defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” USSG § 1B1.13. Factors relevant to this

inquiry include: (1) the nature and circumstances of the offenses of conviction; (2)

the weight of the evidence; (3) the defendant's history and characteristics; and (4)


                                          14
      Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 15 of 20



the nature and seriousness of the danger to any person or the community that

would be posed by the defendant's release. See, 18 U.S.C. § 3142(g).

      This record precludes such a finding. To the contrary, defendant poses a

very real danger to the community. Here, the defendant has been involved with the

criminal justice system since age 18. He has had felony criminal convictions for

burglary and multiple controlled substances offenses. Due to having at least two

prior controlled substance offenses, the defendant also qualified as a career

criminal under USSG § 4B1.1. Because he was a career criminal, the defendant’s

criminal history category was revised upward to a level VI – the highest criminal

history category under the guidelines. The defendant’s two prior controlled

substances convictions from 1994 and 2003 also both still qualify as a “controlled

substance offense” under USSG § 4B1.2 3 because the defendant was sentenced to

more than one year for each offense and each offense involved the distribution of a

controlled substance.

      According to BOP records, the defendant also has had a number of

disciplinary infractions while in custody. In 2016, he admitted to a violation

related to stealing items from the dining hall. Ex. 3. In 2018, the defendant was




3
 USSG § 4B1.2 defines what qualifies as a “controlled substance offense” under
USSG § 4B1.1.
                                         15
      Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 16 of 20



found to have possessed stolen property. Id. And, in 2019, the defendant admitted

to the charge of threatening bodily harm. Id.

      The defendant’s prior drug-related criminal history together with his

continued disciplinary infractions while in custody show that he is not someone

who conforms his behavior to the rules, and, therefore, he would likely continue to

pose a danger to the community if he were to be released from prison early. A

such, his motion should be denied on dangerousness grounds.

             C.    The 18 U.S.C. § 3553(a) factors do not support early release.

      Any compassionate release decision—even for a statutorily eligible

defendant—must also consider the factors under 18 U.S.C. § 3553(a). See 18

U.S.C. § 3582(c)(1)(A). As such, any consideration of release now should be

balanced against the same 3553(a) factors – such as deterrence, just punishment,

respect for the law, and avoidance of disparity of sentencings – that were

considered at sentencing.

      Those factors do not support the defendant’s request for premature,

permanent release. In October 2009, the defendant received a low-end guideline

sentence of 262 months. To date, the defendant has served 137 months of that

sentence, which is approximately 52 percent. And, according to the BOP website,

the defendant is not scheduled for release until August 16, 2027. Therefore, the

defendant has a substantial amount of time remaining on his sentence. Early


                                         16
      Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 17 of 20



release from prison now would undermine the factors considered at his original

sentencing such as just punishment, need for deterrence, and need to promote a

respect for the law.

      As such, the United States submits that a consideration of the 18 U.S.C. §

3553(a) factors shows that the defendant cannot meet the high burden for

compassionate release.

      III.   Defendant is not entitled to appointment of counsel.

   The defendant filed a supplement to his motion for compassionate release on

March 9th. In the supplement, the defendant requested the appointment of counsel

to assist with his request. Doc. 138. Courts, however, have consistently held that

the constitutional right to counsel does not extend to motions for post-conviction

relief, including motions under 18 U.S.C. § 3582. United States v. Ryerson, 2020

WL 3259530, at *2 (E.D. Tenn. June 16, 2020) (collecting cases). Moreover, the

defendant has not shown any extraordinary reason as to why he would need

assistance with this motion or how the absence of counsel impedes his ability to set

forth his claims for compassionate release in any way. As such, his request for

assistance of counsel should be denied.

                                 CONCLUSION

      Based on the aforementioned reasons, the United States respectfully requests

that the defendant’s motion for compassionate release be denied.


                                          17
Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 18 of 20



DATED this 17th day of March, 2021.

                             LEIF M. JOHNSON
                             Acting United States Attorney

                             /s/ Brendan McCarthy
                             Assistant U.S. Attorney




                              18
      Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 19 of 20



                      CERTIFICATE OF COMPLIANCE

      Pursuant to D. Mont. LR 7.1(d)(2) and CR 12.1(e), the United States’

response to Defendant’s motion for release is proportionately spaced, has a

typeface of 14 points or more, and has a body containing 3,544 words.


                                      /s/ Brendan McCarthy
                                      Assistant U.S. Attorney




                                        19
      Case 2:08-cr-00024-BMM Document 139 Filed 03/17/21 Page 20 of 20



                        CERTIFICATE OF SERVICE

      I hereby certify that on March 17, 2021, a copy of the foregoing document

was served on the following persons by the following means:


      (1)   CM/ECF
      ()    Hand Delivery
      (2)   U.S. Mail
      ()    Overnight Delivery Service
      ()    Fax
      ()    E-Mail

1.    Clerk, U.S. District Court

2.    Charles Bernard Parke, #10211-046
      FCI Terminal Island
      P.O. Box 3007
      San Pedro, CA 90733


                                     /s/ Brendan McCarthy
                                     Assistant U.S. Attorney




                                         20
